         Case 3:21-cv-00555-AWT Document 11 Filed 07/09/21 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

_ _ _ _S_U_B_V_E_R_S_E_,_IN_C_._ _ _ , Plaintiff

                V.                                                Case No. 21-CV-000555
                                                                  [Put case number here]
_E_M_IL_Y_M_O_L_L_Ia_n_d_R_O_C_C_O_C_A_S_T_O_R_O_ _ , Defendant



                            MOTION BY SELF-REPRESENTED LITIGANT
                            TO PARTICIPATE IN ELECTRONIC FILING


        I am a Plaintiff/Defendant in this civil action. I have filed an appearance as a self-
represented litigant, and I hereby request permission to file documents electronically. In so
doing, I consent to the court and opposing counsel using my email address, as listed below,
for the purpose of sending me electronic notification of orders, notices, and other documents
that are filed in my case. I understand that hard copies will no longer be issued by the court or
opposing counsel. I understand that if my motion is granted, I must complete the Court's
required training class on electronic filing for self-represented litigants and register for a
PACER account, before I can actually begin filing documents electronically. I certify that I can
comply with the following requirements:
•   A computer with access to the internet.

•   Internet Explorer (Version 11) or Mozilla Firefox (Version 49.x and higher) or Safari (Version
    10.x and higher) or Chrome (Version 53.x and higher).

•   Adobe Reader (Version 7 or greater).

•   Ability to create PDF files.

•   An upgraded PACER account.

ROCCO CASTORO
Name of Self-represented Litigant

6174 Glen Oak St
Street Address

Los Angeles, CA 90068                                      (352) 538-6846
City, State, Zip Code                                     Telephone

RCASTOR02@gmail.com
Email Address

July 9, 2021
Date
        Case 3:21-cv-00555-AWT Document 11 Filed 07/09/21 Page 2 of 2

                                       Certificate of Service




       I hereby certify that on July 9 , 2021 [date], a copy of the foregoing "Motion by Self-
represented Litigant to Participate in Electronic Filing" was filed and served by mail on the
following: [insert name and address of every person served].




Revised: November 29, 2017
